        Case 1:21-cr-00407-DLF Document 23-1 Filed 08/20/21 Page 1 of 5




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530

                                                     August 20, 2021

Allen Orenberg
The Orenberg Law Firm, P.C.
12505 Park Potomac Avenue
6th Floor
Potomac, MD 20854

Thomas Abbenante
888 17th Street, NW
Suite 1200
Washington, D.C. 20006

       Re:      United States v. Daryl Johnson and Daniel Johnson
                Case No. 21-cr-407

Dear Counsel:

       Discovery in this case is now available on USAFx and contains the following materials:

   •   File folder named First Production. This folder includes a total of 104 files. This folder
       contains three subfolders:

                1) Highly Sensitive, which contains the following 7 files that are Highly Sensitive
                pursuant to the terms of the Protective Order;

             File Name
             0176-OM-2404785_0000034_1A0000024_0000001_PHYSICAL.pdf
             0176-OM-2404785_0000040_1A0000027_0000001.asf
             0176-OM-2404785_0000040_1A0000027_0000002.asf
             0176-OM-2404785_0000040_1A0000027_0000003.asf
             0176-OM-2404785_0000040_1A0000027_0000004.mp4
             0176-OM-2404785_0000040_1A0000027_0000005.asf
    Case 1:21-cr-00407-DLF Document 23-1 Filed 08/20/21 Page 2 of 5




     0176-OM-2404785_0000040_1A0000027_0000006.asf

        2) Sensitive, which contains the following 10 files that are Sensitive pursuant to
        the terms of the Protective Order; and

      File Name
      0176-OM-2404785_0000001.pdf
      0176-OM-2404785_0000007.pdf
      0176-OM-2404785_0000007_1A0000004_0000001.docx
      0176-OM-2404785_0000014.pdf
      0176-OM-2404785_0000025.pdf
      0176-OM-2404785_0000025_1A0000021_0000001_Redacted v2.pdf
      0176-OM-2404785_0000025_1A0000021_0000002_Redacted.pdf
      0176-OM-2404785_0000025_1A0000021_0000003.pdf
      0176-OM-3404785_0000031.pdf
      0176-OM-3404785_0000031_Import_Redacted.pdf

        3) No Sensitivity Designation, contains the following 87 files.

File Name
0176-OM-3404785_0000002.pdf
0176-OM-3404785_0000002_Import_Redacted.pdf
0176-OM-3404785_0000003.pdf
0176-OM-3404785_0000003_1A0000001_0000001.PNG
0176-OM-3404785_0000003_1A0000001_0000002.PNG
0176-OM-3404785_0000003_1A0000001_0000003.PNG
0176-OM-3404785_0000003_1A0000001_0000004.PNG
0176-OM-3404785_0000003_1A0000001_0000005.PNG
0176-OM-3404785_0000003_1A0000001_0000006.PNG
0176-OM-3404785_0000003_1A0000001_0000007.PNG
0176-OM-3404785_0000003_1A0000001_0000008.PNG
0176-OM-3404785_0000004_Redacted v2.pdf
0176-OM-3404785_0000005_Redacted.pdf
0176-OM-3404785_0000005_1A0000002_0000001.pdf
0176-OM-3404785_0000005_1A0000002_0000002_Redacted.pdf
0176-OM-3404785_0000006.pdf
0176-OM-3404785_0000006_1A0000003_0000001_PHYSICAL.pdf
0176-OM-3404785_0000008.pdf
0176-OM-3404785_0000008_1A0000005_0000001.zip
0176-OM-3404785_0000009.pdf

                                         2
    Case 1:21-cr-00407-DLF Document 23-1 Filed 08/20/21 Page 3 of 5




0176-OM-3404785_0000009_1A0000006_0000001.docx
0176-OM-3404785_0000010.pdf
0176-OM-3404785_0000010_1A0000007_0000001.docx
0176-OM-3404785_0000010_1A0000007_0000002.docx
0176-OM-3404785_0000013.pdf
0176-OM-3404785_0000013_1A0000008_0000001.docx
0176-OM-3404785_0000016.pdf
0176-OM-3404785_0000016_1A0000001_Redacted.pdf
0176-OM-3404785_0000017.pdf
0176-OM-3404785_0000017_1A0000001.pdf
0176-OM-3404785_0000017_1A0000002.pdf
0176-OM-3404785_0000017_1A0000003.pdf
0176-OM-3404785_0000017_1A0000004.pdf
0176-OM-3404785_0000017_1A0000005.pdf
0176-OM-3404785_0000017_1A0000006.pdf
0176-OM-3404785_0000019.pdf
0176-OM-3404785_0000019_1A0000014_0000001.pdf
0176-OM-3404785_0000021.pdf
0176-OM-3404785_0000021_Import_Redacted.pdf
0176-OM-3404785_0000022.pdf
0176-OM-3404785_0000022_1A0000015_0000001.txt
0176-OM-3404785_0000023.pdf
0176-OM-3404785_0000023_1A0000016_0000001_PHYSICAL.pdf
0176-OM-3404785_0000023_1A0000017_0000001.pdf
0176-OM-3404785_0000023_1A0000017_0000002.pdf
0176-OM-3404785_0000023_1A0000017_0000003.pdf
0176-OM-3404785_0000023_1A0000017_0000004_Redacted v2.pdf
0176-OM-3404785_0000023_1A0000017_0000005.pdf
0176-OM-3404785_0000023_1A0000018_0000001.pdf
0176-OM-3404785_0000023_1A0000019_0000001.pdf
0176-OM-3404785_0000024.pdf
0176-OM-3404785_0000024_1A0000020_0000001.pdf
0176-OM-3404785_0000026_Redacted.pdf
0176-OM-3404785_0000027.pdf
0176-OM-3404785_0000028.pdf
0176-OM-3404785_0000029.pdf
0176-OM-3404785_0000030_1A0000022_0000001.pdf
0176-OM-3404785_0000030_Redacted.pdf
0176-OM-3404785_0000033.pdf

                                    3
         Case 1:21-cr-00407-DLF Document 23-1 Filed 08/20/21 Page 4 of 5




   0176-OM-3404785_0000033_1A0000023_0000001_PHYSICAL.pdf
   0176-OM-3404785_0000033_Import_Redacted.pdf
   0176-OM-3404785_0000034.pdf
   0176-OM-3404785_0000035.pdf
   0176-OM-3404785_0000037.pdf
   0176-OM-3404785_0000037_1A0000025_0000001_Redacted.pdf
   0176-OM-3404785_0000038.pdf
   0176-OM-3404785_0000040.pdf
   0176-OM-3404785_0000040_1A0000028_0000001.mp4
   0176-OM-3404785-GJ_0000002_Import.zip
   0176-OM-3404785-GJ_0000004_Import.zip
   0176-OM-3404785-INTELPRODS__0000001_1A0000003_000001.jpg
   0176-OM-3404785-INTELPRODS__0000001_1A0000003_000002(84)_Redacted.pdf
   0176-OM-3404785-INTELPRODS__0000002.pdf
   0176-OM-3404785-INTELPRODS__0000002_1A00000007_00000001.pdf
   0176-OM-3404785-INTELPRODS__0000003.pdf
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000001.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000002.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000003.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000004.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000005.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000006.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000007.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000008.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000009.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000010.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000011.jpg
   0176-OM-3404785-INTELPRODS__0000003_1A0000008_0000012.jpg

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
                                                 4
         Case 1:21-cr-00407-DLF Document 23-1 Filed 08/20/21 Page 5 of 5




to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,



                                                     Laura E. Hill
                                                     Trial Attorney, detailed to the
                                                     District of Columbia




                                                5
